NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50383

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00470-JAK-1

 v.

RICHARD ATAFARI LAWRENCE, AKA                   MEMORANDUM*
Steve Hibbert, AKA Richard Lawrence,
AKA Richard Lee Lawrence, AKA Oneil
Lindo, AKA Oneil Orlando Lindo, AKA
Michael Lee Overton, AKA Kevin Predue,
AKA Damion Right, AKA Damon Jamaal
Right, AKA Brandon Telloford, AKA
Duncan Thomas, AKA Damion William,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Richard Atafari Lawrence appeals from the district court’s judgment and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 12-month sentence and 18-month term of supervised release

imposed upon revocation of his supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Lawrence contends that the district court violated his due process rights and

procedurally erred by basing his sentence on dismissed state charges and unreliable

hearsay concerning those charges. This claim fails because the record reflects that

the district court did not consider the dismissed allegations; rather, it based the

sentence on the admitted failure to report violations. See United States v.

Vanderwerfhorst, 576 F.3d 929, 935-36 (9th Cir. 2009) (to establish a due process

violation, a defendant must show the sentence was based on unreliable

information). To the extent the court considered the nature of the dismissed

charges in assessing the circumstances of Lawrence’s failures to report, Lawrence

has not shown that the court relied on any unreliable information. See id. at 936

(information is unreliable “if it lacks some minimal indicium of reliability beyond

mere allegation” (internal quotations omitted)).

      Lawrence also contends that the district court procedurally erred by failing

to consider his mitigating arguments. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that

there is none. The record shows that the court considered Lawrence’s written and

oral arguments in favor of a lower sentence. It was not required to specifically



                                           2                                     19-50383
address each of Lawrence’s arguments. See United States v. Perez-Perez, 512 F.3d

514, 516 (9th Cir. 2008).

      Lastly, Lawrence argues that the district court improperly relied on the

seriousness of the revocation conduct, resulting in a substantively unreasonable

sentence. The record does not support Lawrence’s claim that the court placed

improper weight on the seriousness of his violations. See United States v. Simtob,

485 F.3d 1058, 1062-63 (9th Cir. 2007) (district court may consider severity of the

conduct underlying the revocation as long as it does impose the sentence solely or

primarily on that basis). The sentence is substantively reasonable in light of the

totality of circumstances, see Gall v. United States, 552 U.S. 38, 51 (2007),

including, as the district court noted, Lawrence’s repeated breaches of the court’s

trust and criminal history, see Simtob, 485 F.3d at 1062.

      AFFIRMED.




                                          3                                     19-50383